MEMORANDUM **
William and Sonja McLaughlin appeal pro se the district court’s grant of summary judgment to First American Title Insurance Company in their diversity action seeking specific performance on a title insurance policy.' We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment, Kohler v. Inter-Tel Techs., 244 F.3d 1167, 1171 (9th Cir.2001), and we affirm.
The district court was entitled to take judicial notice of facts decided in a Montana state court action involving the McLaughlins, because those facts establish the applicability of the policy exclusion at issue here. See United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.1992). Because the McLaughlins were precluded from re-litigating those same facts, see In re Raymond W. George Trust, 296 Mont. 56, 986 P.2d 427, 434-35 (1999), no genuine material issue remained as to whether the policy exclusion applied, and therefore summary judgment was proper.
Appellants’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.